--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application claims benefit in provisional application 62/895,780 filed on 09/04/2019.
Claim Status
	Claims 1-20 are pending and examined. 
Claim Objections 
	Claim 7 is objected to because it recites acronyms MCTs and LCTs without providing the full name. Use of acronyms in claims is permitted as long as the full name is provided once. 
	Claim 8 is objected to because triglceride is misspelled. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the aconym SENE. The claims are indefinite because the meaning of the acronym is unknown, thus the scope of the claimed composition is unknown. The first occurrence of the acronym is in claim 1 in the phrase “A hydrophilic, edible, emulsified drug delivery system (SENE)”. Words preceding the acronym do not spell out the acronym, thus the meaning of SENE is not clear. 
Claim 11 contains the trademark/trade name Kolliphor HS15. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solvent/stabilizer and, accordingly, the identification/description is indefinite.
Claim 15 further defines the composition as having practically no taste. The claim is indefinite because taste is subjective and the scope of a composition practically having no taste is unknown. 
The term “poorly water soluble drug” in claims 13 and 19 is a relative term which renders the claim indefinite. The term “poorly water soluble” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “thin” in claim 20 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 20 requires infusing the SENE into a finished product. The claim is indefinite because according to claim 19 SENE is an intermediate that is combine with a poorly water soluble drug and water to form a solubilized drug. It is not clear how the step in claim 20 performed on the intermediate formed in claim 19.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faraci (WO 2018/152334 A1 Published August 23, 2018).
The claims encompass a composition and a method of making the composition.
The teachings of Faraci are relate to cannabinoid formulations, including self-emulsifying formulations and micellar dispersions, and methods of making thereof (Abstract). 
Regarding claim 1, it would have been prima facia obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrophilic, edible, emulsified drug delivery system comprising a combination of surfactants, wherein the combination has an overall HLB of between about 9 and 15, with a reasonable expectation of success because Faraci teaches a composition comprising a self-emulsifying drug delivery system which in the presence of an aqueous solvent produces an emulsion via a self-emulsifying mechanism (page 4 lines 18-26), wherein the composition comprises at least one active ingredient and a surfactant (page 5 lines 6-7), and wherein the surfactant has an HLB value of between 9 and 15 about 15 (paragraph bridging pages 15-16). It would have been obvious to have selected PEG15 hydroxystearate, polysorbate 80, and span 80 as the combination of surfactants, with a reasonable expectation of success because Faraci teaches that the surfactant is selected from PEG15 hydroxystearate, polysorbate 80, span 80, and mixtures thereof (paragraph bridging pages 13-14). It would have been obvious to have emulsified the self-emulsifying drug delivery system in an aqueous medium with a reasonable expectation of success because Faraci further teaches that the composition preferably forms a nanoemulsion in an aqueous solution (page 11 lines 23-27) and teaches that emulsions can be used to disperse non-polar compounds in aqueous liquids (page 33 lines 16-29), wherein one embodiment the composition is an oil in water emulsion (paragraph bridging pages 34-35). The claimed composition is obvious over the prior art composition because the prior art composition is an oil in water emulsion, which is considered hydrophilic and it is considered edible because Faraci teaches that the composition is suitable for drug delivery. The prior art composition comprises PEG15 hydroxystearate, which meets the limitation of a solvent/stabilizer as evidenced by present claims 10 and 11. Polysorbate 80 and span 20 meet the limitation of a combination of surfactants having an overall HLB between 9 and 15.
Regarding claim 2, Faraci’s composition comprises polysorbate 80 and span 80.
Regarding claim 3, it would have been obvious to have further modified the composition by adding lecithin, with a reasonable expectation of success because Faraci teaches that the surfactant may be further selected from lecithin, among others, and combinations thereof (page 14 lines 12-25). 
Regarding claims 4 and 5, it would have been obvious to have further modified the composition by adding a triglyceride to the composition, with a reasonable expectation of success because Faraci teaches an embodiment of the composition which comprises a triglyceride (page 20 lines 19-25).
Regarding claims 6 and 7, it would have been obvious to have selected peanut oil as the source of triglycerides with a reasonable expectation of success because Faraci teaches peanut oil as a suitable source of triglycerides (page 33 lines 11-14). Peanut oil has an iodine value 86-107.
Regarding claim 8, it would have been obvious to have selected medium chain triglycerides and specifically MCTs formed from caprylic acid as the medium chain fatty acids, with a reasonable expectation of success because Faraci teaches medium chain triglycerides as useful for making the composition and further teaches that the medium chain fatty acids include caprylic acid (page 32 lines 18-31).
Regarding claim 9, it would have been obvious to have modified the composition by adding poloxamer 407 to the composition, with a reasonable expectation of success because Faraci teaches that the surfactant is selected from poloxamer 407, among others, and mixtures thereof (paragraph bridging pages 13-14).	
Regarding claims 10 and 11, Faraci teaches  PEG 15 hydroxystearate (Solutol HS15). As evidenced by page 57 line 11, Solutol HS15 is Kolliphor HS15.
	Regarding claim 12, Faraci’s composition comprises water.
	Regarding claims 13 and 14, it would have been obvious to have formed the composition comprising a cannabinoid, with a reasonable expectation of success because Faraci teaches an embodiment of the composition comprising cannabinoid as the active ingredient (page 2 lines 27-31). As evidenced by the present application, cannabinoid is considered a poorly water soluble medicament. 
	Regarding claim 15, it would have been obvious to have formed the emulsion as a translucent emulsion, with a reasonable expectation of success because Faraci teaches that compositions comprising oils can form translucent emulsions (paragraph bridging pages 35-36).
With regards to the taste, as explained above the scope of the term is unknown since taste is subjective. 
	Regarding claim 16, it would have been obvious to have formed the emulsion as a nanoemulsion having a particle size of the oil droplets in water between 10 and 50 nm, with a reasonable expectation of success because Faraci teaches between 10 and 50 nm as the suitable particle size of oil droplets in water (page 37 lines 14-17).		
	Regarding claim 17, it would have been obvious to have formulated the composition to comprise a cannabinoid in a concentration of 1-200 mg/mL, with a reasonable expectation of success because Faraci teaches an embodiment of the composition which comprises cannabinoid as the active agent in a concentration of 1-200 mg/mL (page 12 lines 15-24).    
Regarding claim 18, it would have been prima facie obvious to have formed the composition as described above by combining the components, with a reasonable expectation of success because Faraci teaches combining the elements to form a mixture (page 50 lines 4-10).
Regarding claim 19, it would have been prima facie obvious to have formed the composition as described above by combining the components, with a reasonable expectation of success because Faraci teaches combining the elements to form a mixture (page 50 lines 4-10). It would have been obvious to have provided a cannabinoid and a surfactant because Faraci teaches providing at least one active ingredient selected from a cannabinoid and a surfactant. In the present case a surfactant is a combination of surfactants comprising polysorbate 80, span 80, and PEG15 hydroxystearate. It would have been obvious to have combined the mixture of surfactants with the cannabinoid. It would have been further obvious to have combine the mixture with water in order to form a nanoemulsion. 
Regarding claim 20, it would have been obvious to have infused the nanoemulsion formed above into a beverage, with a reasonable expectation of success because Faraci teaches that the composition is useful as a beverage additive (page 35 lines 3-27).  
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. 
Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 17/120,007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed product claims overlap in scope with the product in the copending application and presently claimed method claims overlap in scope with the methods in the copending application. Present claims 1-17 are obvious over copending claims 1-17, respectively. Claim 18 is obvious over copending claim 19. Claims 19 and 20 are obvious over copending claim 20.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617